Appeal from a decision of the Workers’ Compensation Board, filed February 21,1980, as amended by decision filed July 28,1980. The sole issue on this appeal is whether there is substantial evidence to support the board’s finding that subsequent to September 19, 1977 claimant was totally disabled due to a work-related back injury. We find such support in the record as a whole and, in particular, in the testimony of Dr. Ralston that claimant’s condition remained unchanged during the period September 19, 1977 to January 23, 1978 and the opinion of Dr. de Ramon that when he examined claimant on February 17, 1978 she was totally disabled due to the work-related back injury. We also note that claimant received a series of uncontested awards for total and partial disability prior to September 19, 1977, related to the back injury. The board was free to accept or reject the whole or any part of the offered medical evidence (Matter of Buttery v International Paper Co., 47 AD2d 687). The conflicting medical opinions as to whether claimant was in fact disabled from her work-related back injury presented a *588question of fact for the board to resolve, and, if supported by substantial evidence, the board’s determination must be affirmed. (Matter of Baldassari v Greenwich Mills Co., 65 AD2d 839). In our view, there is substantial evidence to support the board’s decision here (cf. Matter of Mercio v Globe Protection, 74 AD2d 682). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.